FILED
                             NOT FOR PUBLICATION                             APR 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EK NARAYAN SHARMA,                               No. 09-70802

               Petitioner,                       Agency No. A097-864-658

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Ek Narayan Sharma, native and citizen of Nepal, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. See INS v. Elias-Zacarias, 502 U.S. 478,

481 n. 1 (1992). We deny in part and dismiss in part the petition for review.

      The record does not compel the conclusion that the Maoists were motivated,

even in part, by Sharma’s actual or imputed political opinion. See INS v.

Elias-Zacarias, 502 U.S. 478, 481 n. 1 (1992). Further, here, where Sharma’s wife

and five daughters have remained in Nepal unharmed, substantial evidence

supports the IJ’s finding that petitioner failed to demonstrate a well-founded fear of

future persecution. See Halim v. Holder, 590 F.3d 971, 977 (9th Cir. 2009)

(concluding that petition failed to make a compelling showing of the objective

component).

      Because Singh failed to establish eligibility for asylum, he necessarily failed

to meet the more stringent standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, we lack jurisdiction to review the IJ’s denial of CAT relief because

Sharma did not raise it to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th

Cir. 2004) (no jurisdiction over legal claims not presented below).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                     09-70802